Citation Nr: 0625413	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  05-01 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Washington, D.C. 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran testified before the undersigned Veterans' Law 
Judge in June 2005.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  A heart murmur was not objectively demonstrated during 
service.

2.  There is no competent medical evidence of a current 
disability or impairment related to a heart murmur incurred 
in service.


CONCLUSION OF LAW

A heart disorder was not incurred in military service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in May 2003.  
In correspondence dated in October 2003, he was notified of 
the provisions of the VCAA as they pertain to the issue of 
service connection for a heart murmur.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, pertinent development has been 
undertaken and there is no reasonable possibility that 
further assistance will aid in substantiating this particular 
claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
this claim is being denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  

The veteran contends he is entitled to service connection for 
a heart murmur which was incurred during active duty.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141. 

With chronic disease shown as such in service (or within the 
presumptive period under §3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
abnormality of heart action or heart sounds in service will 
permit service connection of disease of the heart, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  38 C.F.R. § 3.303(b)(2005).

Service medical records are negative for diagnosis of a heart 
murmur.  Physical examinations conducted in May 1966 and 
January 1969 indicated no defects or diseases were noted and 
the veteran's heart was noted to be normal.  

Per VA regulations, every veteran shall be taken to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; Cotant v. Principi, 17 Vet. 
App. 116 (2003); VAOPGCPREC 3-2003 (July 16, 2003).  

However, in the case of a veteran who engaged in combat with 
the enemy in active service with a military, naval, or air 
organization of the United States during a period of war, the 
Secretary of VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service. 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy', as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Combat presumption

Service personnel records show the veteran participated in 
two Vietnam War campaigns between June 1969 and June 1970.  
Personnel records and the veteran's personal testimony 
reflect that his military occupational specialty (MOS) was 
P11B20, infantry, up until March 1970.  Records show that he 
was a rifleman with the 187th Infantry.  His DD-214 reflects 
receipt of several combat medals including the Combat 
Infantryman Badge, Vietnam Service Medal, and the Vietnam 
Campaign Medal.  Thus, the Board finds the veteran is a 
combat veteran entitled to application of the 1154(b) combat 
veteran presumption.

The veteran has testified that a medic detected a heart 
murmur while he was in Vietnam.  He alleged that shortly 
after returning from a full examination in connection with 
the murmur, his MOS was changed and he was removed from the 
field.  He has provided a service personnel record reflecting 
that his military occupational specialty (MOS) was indeed 
changed in March 1970, from P11B20- infantry, to P71F20- 
postal clerk.  The record also contains a lay statement from 
his mother attesting to the fact that the veteran wrote her 
in 1970 and informed her he was being removed from combat due 
to a recently detected heart murmur.  The veteran submitted 
several additional lay statements from other family members 
attesting they were informed of these facts in 1970, by the 
veteran's mother.  The Board finds that the lay statements, 
personnel records, and testimony of the veteran to be 
satisfactory evidence of an in-service incurrence of a heart 
murmur pursuant to 38 U.S.C.A. § 1154(b).  However, the 
veteran's DA Form 20 - Enlisted Qualification Record, shows 
that in July 1970 his MOS was returned to P11B20 (infantry).  
Thus it appears that while the veteran may have had a 
temporary assigned in another MOS, for whatever reason, he 
was returned to the infantry MOS.  

The Board notes that pertinent case law provides that 38 
U.S.C.A. § 1154(b) does not create a presumption of service 
connection for a combat veteran's alleged disability.  The 
veteran is still required to meet the evidentiary burden of 
service connection such as showing the existence of a current 
disability and a nexus between such disability and service, 
both of which require competent medical evidence.  See 
Collette v. Brown, 82 F.3d 389, 392 (1996).

Regarding the existence of a current disability related to a 
heart murmur, the Board initially observes that service 
medical records are negative for treatment of a heart murmur 
or any heart condition during service.  Moreover, the 
November 1970 separation examination shows no detection of a 
heart murmur or any other heart condition existed upon at the 
time of the veteran's separation from service.  Both the 
heart and vascular systems were specifically noted to be 
normal.  The Board also observes that on the veteran's self-
reported Report of Medical History, also dated in November 
1970, he indicated he had no heart palpitations or chest 
pains; and that he had no illnesses other than mumps and 
cramps in his legs.  A January 1971 Statement of Medical 
Condition form further reflects that the veteran indicated 
there had been no change in his medical condition since his 
last medical examination in November 1970. 

The Board observes further that private medical records in 
the claims file indicate to the Board that a heart murmur was 
not further observed post-service, until February 1999.  
These 1999 records from Kaiser Permanente also mention that a 
slight cardiomegaly was observed, but that no active 
pulmonary disease was present at that time.  Additional VA 
and private medical records reflect that the veteran suffered 
a cerebralvascular accident (CVA or stroke) in November 2000 
and that a diagnosis of hypertension may have been given 
around the same time.  However, the Board notes that 
conspicuously absent from the claims file are any competent 
medical opinions tending to show a current disability or 
disease involving a heart murmur and likewise the existence 
of a connection between the veteran's heart murmur and his 
current heart disabilities, such as hypertension.  

As noted in 38 C.F.R. § 3.303, even if a heart murmur or any 
abnormality of heart action or heart sounds were noted in 
service such finding would not necessarily permit service 
connection of disease of the heart, first shown as a clear-
cut clinical entity, at some later date. 

Accordingly, while the veteran may believe that he has a 
current disability which resulted from a heart murmur 
detected in service, he is not a licensed medical 
practitioner and he is not competent to offer opinions on 
questions of medical causation or diagnosis.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the 
preponderance of the evidence is against the veteran's claim.  
As such, entitlement to service connection for a heart murmur 
is not warranted.




ORDER

Service connection for a heart murmur is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


